         Case 4:20-cv-40148-TSH Document 34 Filed 01/28/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


                                                    )
ANDREA BROOKS,                                      )
                      Plaintiff,                    )
                                                    )
                                                    )
        v.                                          )       CIVIL ACTION
                                                    )       NO. 20-40148-DHH
WILLIAM ALBERT D’ERRICO, JR., et al.,               )
               Defendants.                          )
                                                    )

                                            ORDER

                                       January 28, 2021

Hennessy, M.J.


       On November 27, 2020, Plaintiff Andrea Brooks, proceeding pro se, filed the instant

complaint against Defendants William Albert D’Errico, Jr., Lisa D’Errico, Karen Delaney, Gerald

Thomas Delaney, Cynthia P. Gilman, Alice Spelas Love, Susan B. Carbon, Lauren Thorn, Mark

S. Derby, Julie Introcaso, Michael Ryan, Metropolitan Security Services Inc., and the New

Hampshire Family Court, 9th Circuit. (Docket #1). On December 22, 2020, pro se Defendants

Gerald Thomas Delaney and Karen Delaney (“the Delaneys”) filed a motion to dismiss the

complaint. (Docket #19). On December 29, 2020, pro se Defendants Lisa D’Errico and William

Albert D’Errico, Jr. (“the D’Erricos”) filed a separate motion to dismiss. (Docket #24). Neither

Plaintiff nor the Delaneys or D’Erricos are registered ECF users.

       Federal Rule of Civil Procedure 5 prescribes the proper procedure for serving and filing

pleadings and other papers. Pursuant to Rule 5(a)(1)(D), a written motion, such as a motion to

dismiss, must be served on every other party to the action. No certificate of service is required
           Case 4:20-cv-40148-TSH Document 34 Filed 01/28/21 Page 2 of 2




when a motion is served by filing it with the court’s electronic-filing system. However, when a

motion is served by other means, a certificate of service must be filed with the motion when it is

filed or within a reasonable time after service. Fed. R. Civ. P. 5(d)(1)(B)(i). Neither the Delaneys

nor the D’Erricos have filed a certificate of service with respect to their motions to dismiss.

       Therefore, the Court hereby ORDERS the Delaneys to file a certificate of service for their

motion to dismiss (Docket #19) by FEBRUARY 8, 2021. The Court further ORDERS the

D’Erricos to file a certificate of service for their motion to dismiss (Docket #24) by FEBRUARY

8, 2021.

                                              /S/ David H. Hennessy
                                              David H. Hennessy
                                              UNITED STATES MAGISTRATE JUDGE




                                                  2
